DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

ABS HEALTHCARE SERVICES, LLC, and HEALTH OPTION ONE, LLC,
                      Appellants,

                                     v.

                          FRANCIS DESOLA,
                              Appellee.

                              No. 4D20-1702

                              [March 11, 2021]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Nicholas Richard Lopane, Judge; L.T.
Case No. CACE-20-006870.

   Carlos M. Sires and Sigrid S. McCawley of Boies Schiller Flexner LLP,
Fort Lauderdale, and James Fox Miller of Boies Schiller Flexner LLP,
Hollywood, for appellants.

  Samuel A. Lewis, James A. Gale, David M. Stahl, Matthew N. Horowitz
and Jonathan E. Gale of Cozen O’Connor, Miami, for appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.